Citation Nr: 9906881	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-01 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Propriety of the assignment of an initial noncompensable 
rating for residuals of a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to 
November 1970.  His awards and decorations include the Combat 
Infantryman Badge, the Vietnam Service Medal, and the Vietnam 
Campaign Medal for his service in Vietnam.

The instant appeal arose from a March 1991 hearing officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Waco, Texas, which granted a claim for 
service connection for residuals of a right knee injury and 
assigned a noncompensable disability evaluation.  In its July 
1997 decision, the Board of Veterans' Appeals (Board) noted 
that the veteran had filed a timely notice of disagreement as 
to that claim and directed the RO to issue a statement of the 
case on that issue.  The veteran subsequently perfected his 
appeal.

The Board notes that in July 1997 it had remanded the issues 
of entitlement to a rating in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD) prior 
to September 18, 1990, and entitlement to a rating in excess 
of 30 percent for service-connected PTSD subsequent to 
September 18, 1990.  However, by rating decision dated in 
July 1998, the veteran was granted an increased rating, to 
100 percent, for PTSD, effective August 25, 1989.  Since that 
decision constituted a full grant of the benefits sought on 
appeal as to those issues, they will not be addressed here by 
the Board.


FINDING OF FACT

The appellant's service-connected residuals of a right knee 
injury from the time of a VA treatment record in April 1990 
until his cerebrovascular accident in about May 1995 were 
manifested by complaints of pain and use of a knee brace.


CONCLUSION OF LAW

The proper initial rating for residuals of a right knee 
injury is 10 percent, and no more.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256-5263 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim regarding the propriety of an initial rating is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v 
Derwinski, 1 Vet.App. 78 (1990).  That is, he has presented a 
claim which is plausible.  The veteran has also asserted that 
his right knee disorder has worsened.  Generally, claims for 
increased evaluations are considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The Board notes that a VA examination which specifically 
evaluated the nature and severity of the veteran's residuals 
of a right knee injury were never performed pursuant to the 
appellant's claim for benefits.  The Board does not believe 
that additional development by way of physical examination of 
the knee is warranted, however, because the veteran had a 
cerebrovascular accident (CVA) in about May 1995 which 
resulted in significant right hemiparesis.  Present 
manifestations of right lower extremity problems are clearly 
attributable to intercurrent causes and are not service 
connected as the medical evidence shows they are secondary to 
the CVA.  38 C.F.R. § 3.304(b) (1998).  For these reasons, it 
does not appear that additional physical examination of the 
knee would reveal any new facts referable to the present 
claim.

Where possible, development has been performed, so that all 
available VA and private treatment records and service 
medical records have been obtained.  For these reasons, the 
Board finds that VA's duty to assist the appellant, 
38 U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the appellant's request for a review of the 
original rating and for an increased rating, the Board 
considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, 
it is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).

The VA must also consider functional impairment and effects 
of less movement than normal secondary to ankylosis.  
38 C.F.R. §§ 4.40, 4.45 (1998).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1997); 
see also DeLuca v. Brown, 8 Vet.App. 202 (1995).

A review of the service medical records shows that the 
veteran's July 1968 enlistment examination was negative as to 
any complaint, treatment or diagnosis referable to the right 
knee.  In April 1969 the veteran complained of right knee 
pain, was assessed with patellar tendonitis, and was treated 
with a cylinder cast for 7 days.  A follow-up note indicated 
that the tendonitis was resolving well.  The veteran 
complained of right knee pain several more times in service 
and twice requested a right knee brace.  None were available 
at the time of his first request, and at the time of his 
second request none was provided as he had full, painless 
range of motion of the knee and was diagnosed with a normal 
leg.  X-rays of the knee were normal.  His November 1970 
separation examination noted a sprain of the right knee joint 
in 1968 with no residuals.

A review of VA inpatient and outpatient treatment records 
dated from 1978 to 1989 do not show complaints, treatment, or 
diagnosis referable to the right knee.  However, an April 
1990 VA outpatient record noted that the veteran requested a 
knee brace for chronic right knee pain secondary to 
degenerative joint disease.  He was assessed with 
degenerative joint disease of the right knee.  In May 1990 
the veteran filed a claim for a right knee disorder.

During a November 1990 personal hearing, the veteran 
testified that he first injured his knee about March 1969.  
He stated that he was in combat and that a B-40 rocket 
exploded nearby and threw him against an embankment, injuring 
his leg.  He reported that he was treated with a cast and 
knee braces.  The veteran stated that he thought fluid was 
drained off and a salve was applied to the knee by VA one 
time after service; however, a review of post-service VA 
treatment records does not reveal such treatment.  The 
hearing officer granted service connection for residuals of a 
right knee injury in a March 1991 rating decision, and a 
noncompensable disability evaluation was assigned.

In May 1991 the veteran reported that he could not walk 
without support.  An April 1992 VA hospitalization record 
noted that the veteran gave a past medical history of a 
swollen right knee.  However, the hospitalization record only 
noted positive findings and treatment for a gouty left knee.  
In July 1992 the veteran applied for an annual clothing 
allowance due to a right knee brace.  An August 1992 VA 
hospitalization summary noted that the extremities had been 
examined, but again positive findings were only noted as to 
the left knee.  An August 1994 VA hospitalization summary 
noted that the veteran reported his service-connected right 
knee disorder.  Extremities were found to be symmetrical with 
no edema.

In June 1996 the veteran alerted VA that he had had a CVA.  
Medical records indicate that the CVA occurred around May 
1995.  An August 1996 evaluation by a private physician noted 
that the veteran had little to no movement in his right lower 
extremity secondary to the CVA.  The physician indicated that 
the veteran was required to move about in a wheelchair as a 
result.

VA treatment records from June 1996 to December 1997 confirm 
the post-CVA residuals.  A June 1996 record noted that 
further physical therapy would likely not cause the veteran's 
post-CVA manifestations to improve.  The veteran reported 
right leg spasms and at one time requested medication for 
pain in the right leg.  A February 1997 record noted 
hemiparesis in the right leg.  A March 1997 record noted 
severe tone and spasms on the right side.  A December 1997 VA 
examination noted that the veteran was in a wheelchair and 
was "readily noted not to be moving his right side."

The veteran's right knee disorder has been evaluated under 
Diagnostic Code 5257 for impairment of the knee manifested by 
recurrent subluxation or lateral instability since it became 
effective August 25, 1989.  Under this Diagnostic Code, 
slight manifestations warrant a 10 percent rating, moderate 
manifestations equal a 20 percent rating, and severe 
manifestations warrant a 30 percent rating.  The medical 
evidence does not show any clinical findings indicating 
instability in the right knee; however, the veteran did wear 
a right knee brace.  For the reasons discussed below, the 
Board believes that the initial rating for the service-
connected right knee disorder is more properly 10 percent.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence prior to the 1995 stroke of ankylosis of the knee, 
Diagnostic Code 5256 is not for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1998).  Likewise, there is no 
medical evidence of dislocated or removed semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum, as residuals of the service-connected right knee 
injury.  Thus, Diagnostic Codes 5258, 5259, 5262, and 5263 
are not for application.

The Board has considered application of the Diagnostic Codes 
pertaining to limitation of motion of the leg.  Ratings for 
limitation of extension of the leg range from 0 to 50 percent 
based upon the degree to which extension is limited.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  Ratings for 
limitation of flexion of the leg range from 0 to 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  Again, those 
ratings are based on the degree to which flexion is limited.  
Separate ratings can be granted based on limitation of motion 
apart from a rating based on Diagnostic Code 5257 for 
instability.  VAOPGCPREC 23-97 (July 1, 1997).

The Board has considered the potential application of 
Diagnostic Code 5003 for degenerative arthritis as the 
veteran was assessed with degenerative joint disease in April 
1990.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (1998).  
Diagnostic Code 5003 instructs that arthritis will be rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved.  Id.  There 
is no medical evidence which shows that the veteran had 
limitation of either flexion or extension of the leg prior to 
his CVA, and the veteran has not contended that he had 
limited range of motion of the right knee.  Absent such 
evidence, the Board does not find that an increased rating is 
warranted under Diagnostic Codes 5003, 5260 or 5261.

In addition, the Board has considered the application of 
38 C.F.R. §§ 4.40 (consider "functional loss" "due to 
pain") and 4.45 (consider "[p]ain on movement, swelling, 
deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability) in this case.  See 
also DeLuca v. Brown, 8 Vet.App. 202 (1995).  As discussed 
below, the Board finds that an increased rating is warranted 
when these regulations concerning pain are considered.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Based on a review of the 
entire evidence of record, the Board finds that a disability 
evaluation in excess of 0 percent is warranted in this case.

The sole medical evidence referable to the right knee 
developed near the time that the veteran filed his claim in 
1990 is the brief April 1990 outpatient treatment record 
which shows that the veteran complained of right knee pain 
and requested a brace.  There is no additional medical 
evidence relative to the knee and dated prior to the March 
1991 rating decision which assigned the initial 
noncompensable rating.  The veteran's right knee was never 
examined prior to the initial rating.  In addition, other 
than complaints of pain, the veteran did not assert any 
specific residuals of his right knee injury, such as limited 
motion, swelling, deformity, or atrophy.

Medical evidence relative to the right knee developed after 
the initial rating but prior to the veteran's CVA is limited 
to his reference to right knee problems during VA 
hospitalizations in 1992 and 1994.  However, physical 
examinations performed during these hospitalizations did not 
note any positive findings as regards the right knee.  Post-
CVA complaints of spasms and locking in the right leg as well 
as hemiparesis and an inability to ambulate are attributed to 
the CVA.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the initial rating is more properly 10 percent in 
this case.  See Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  The Board has taken into account the 
veteran's complaints of pain in making this decision and has 
considered 38 C.F.R. §§ 4.40 and 4.45.  The Board does not 
find that a rating greater than 10 percent for residuals of a 
right knee injury is supported by the medical evidence of 
record.  There is no medical evidence that the veteran's 
right knee symptomatology ever met the criteria for a 
disability evaluation of 20 percent or more under the various 
Diagnostic Codes described above.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service connected right knee disorder or frequent periods of 
hospitalization due to that disorder so as to render 
impractical the application of the regular schedular 
criteria.  The most recent examination reports indicate that 
the veteran is unemployable due to his service-connected PTSD 
and his nonservice-connected CVA residuals.

Thus, resolving all doubt in favor of the veteran, it is the 
Board's determination that an increased rating, to 10 
percent, is warranted for residuals of a right knee injury.  



ORDER

The intial rating for residuals of a right knee injury is 10 
percent, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


- 10 -



- 1 -


